HUGHES, Justice
(concurring).
I agree with the Trial Court that it is unnecessary in this cause to pass upon the constitutionality of Art. 7880-147c6, V.A. C.S., because this statute is severable from the remaining pertinent statutes including Art. 147c-1, V.A.C.S., which provides for abolition of Water Control and Improvement Districts, as here, by a majority vote of the taxpaying qualified voters residing in the District.
The Newton County Water Supply District was validly abolished in accordance with this statute and resort to controversial Art. 147c6 is not required.